Action for a permanent mandatory injunction and for damages. Plaintiff sues on behalf of himself and others similarly situated to be reinstated to membership in the trades union of which the defendant is president, on the ground of improper exclusion or expulsion from the rights, benefits and privileges of membership. Order framing issues of fact for trial by a jury modified by striking therefrom items 2, 3, 4 and 5, and by inserting therein two items for framed questions covering issues of fact arising from the denial of the allegations in paragraphs thirteenth and fourteenth of the complaint. As thus modified the order is affirmed, without costs. The items struck out are not questions of fact. The remaining items seem not to cover all the questions of fact. Hence an opportunity to frame two additional questions is afforded to the plaintiff. The *784Special Term’s discretion in granting the order under section 430, Civil Practice Act, may not be disturbed. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur. Settle order on notice. [See Thomann v. Flynn, post, p. 785.]